Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CSABA HENTER on August 12, 2021
The application has been amended as follows: 
In the claims:
1)	Claim 5 has been deleted and replaced by:
“The blended composition according to  Claim 21, wherein the coated Al2O3 flakes have been doped with a dopant selected from the group consisting of TiO2, ZrO2, SiO2, SnO2, In2O3, ZnO and combinations thereof.”

  2)	Claim 6 has been deleted and replaced by:
“The blended composition according to Claim 5, wherein the amount of doping is 0.01 - 5 % by weight based on the total weight of the Al2O3 flake.”

3)	Claim 8 has been deleted and replaced by:
2O3 flakes coated with a coating selected from the group consisting of at least one layer of a metal oxide, mixtures of at least two metal oxides, metal, metal sulphide, titanium suboxide, titanium oxynitride, FeO(OH), metal alloys and rare earth compounds.”

4)	Claim 13 has been deleted and replaced by:
“The blended composition according to Claim 21, wherein the coated Al2O3 flakes consist of 40-90 wt.% of Al2O3 flakes and 10-60 wt.% of the coating based on the total weight of the Al2O3 flake.”

5)	In claims 16-17, line 1 after “formulation”, “containing” has been deleted and replaced by “comprising”. 

6)	Claim 19 has been deleted and replaced by:
“The blended composition according to Claim 21, consisting of a first and a second components, which are blended together, wherein the first component is: coated Al2O3 flakes having a thickness of ≥ 500 nm and a D50-value of 15-30 µm and a D90-value of 30-45 µm and a D10-value of  ≤ 9.0 µm, which have been coated with a coating selected from the group consisting of at least one layer of a metal oxide, mixtures of at least two metal oxides, metal, metal sulphide, titanium suboxide, titanium oxynitride, FeO(OH), metal alloys and rare earth compounds, and wherein the second component is: one or more of organic dyes, organic pigments, pigments, transparent pigments, opaque white pigments, colored pigments, black pigments, flake-form iron oxides, 2 flakes, fillers, natural mica, synthetic mica, nylon powder, pure melamine resins, filled melamine resins, talc, SiO2, glasses, kaolin, oxides of aluminum, oxides of magnesium, oxides of calcium, oxides of zinc, hydroxides of aluminum, hydroxides of magnesium, hydroxides of calcium, hydroxides of zinc, BiOCl, barium sulfate, calcium sulfate, calcium carbonate, magnesium carbonate, carbon, and physical or chemical combinations thereof.”
7)	Claim 21 has been deleted and replaced by:
“A blended composition, comprising a first and a second components, which are blended together, wherein the first component is: coated Al2O3 flakes having a thickness of ≥ 500 nm and a D50-value of 15-30 µm and a D90-value of 30-45 µm and a D10-value of ≤ 9.0 µm, which have been coated with a coating selected from the group consisting of at least one layer of a metal oxide, mixtures of at least two metal oxides, metal, metal sulphide, titanium suboxide, titanium oxynitride, FeO(OH), metal alloys and rare earth compounds, and wherein the second component is: one or more of organic dyes, organic pigments, pigments, transparent pigments, opaque white pigments, colored pigments, black pigments, flake-form iron oxides, organic pigments, holographic pigments, liquid crystal polymers, transparent luster pigments, colored luster pigments, black luster pigments based on metal oxide-coated mica, SiO2 flakes, fillers, natural mica, synthetic mica, nylon powder, pure melamine resins, filled melamine resins, talc, SiO2, glasses, kaolin, oxides of aluminum, oxides of magnesium, oxides of calcium, oxides of zinc, hydroxides of aluminum, hydroxides of magnesium, hydroxides of 2O3 flakes are [Symbol font/0x61]-alumina flakes.”

8)	Claim 2 has been cancelled. 

End of the Amendment 
















Statement for Reasons for Allowance
The present claims are directed towards a blended composition, comprising a first and a second components, which are blended together, wherein the first component is: coated Al2O3 flakes having a thickness of ≥ 500 nm and a D50-value of 15-30 µm and a D90-value of 30-45 µm and a D10-value of ≤ 9.0 µm, which have been coated with a coating selected from the group consisting of at least one layer of a metal oxide, mixtures of at least two metal oxides, metal, metal sulphide, titanium suboxide, titanium oxynitride, FeO(OH), metal alloys and rare earth compounds, and wherein the second component is: one or more of organic dyes, organic pigments, pigments, transparent pigments, opaque white pigments, colored pigments, black pigments, flake-form iron oxides, organic pigments, holographic pigments, liquid crystal polymers, transparent luster pigments, colored luster pigments, black luster pigments based on metal oxide-coated mica, SiO2 flakes, fillers, natural mica, synthetic mica, nylon powder, pure melamine resins, filled melamine resins, talc, SiO2, glasses, kaolin, oxides of aluminum, oxides of magnesium, oxides of calcium, oxides of zinc, hydroxides of aluminum, hydroxides of magnesium, hydroxides of calcium, hydroxides of zinc, BiOCl, barium sulfate, calcium sulfate, calcium carbonate, magnesium carbonate, carbon, and physical or chemical combinations thereof, wherein the coated Al2O3 flakes are [Symbol font/0x61]-alumina flakes.
Claims 1, 3-13 and 15-21 are allowed.
The present claims are allowable over the “closest prior art” Kaupp et al. (US 2010/0297045) in view of Bagala, SR. (US 2006/0223910) and Lee et al. (US 2010/0015445).
Kaupp discloses effect pigments comprising artificial platelet-shaped substrates which has at least one optically active coating and the average thickness of the artificial platelet shaped substrates being 500 nm to 2000 nm (claim 1). The artificial substrates are selected from platelet shaped aluminum oxides (claim 9). The use of the effect pigments of the invention in cosmetics, plastics, and coating compositions, such as paints, printing inks, varnishes, powder coating materials, and electrocoat materials. The invention accordingly provides compositions which comprise the effect pigments of the invention (para 0018). Kaupp discloses the presence of water in the pigments (examples) and also discloses the presence of colorants and dyes (para 0060). The substrate is coated preferably with metal oxide layers and/or metal oxide hydrate layers. Examples of low-index layers include aluminum oxide, aluminum oxide hydrate, silicon oxide, silicon oxide hydrate and/or magnesium fluoride (para 0054-0055). Kaupp discloses effect pigments may also be present in a mixture with other effect pigments (para 0038).
However, Kaupp fails to disclose that the Al2O3 has a D50 value of 15-30 microns, D10 having less than 9 microns and a D90 value of 30-45 microns and Al2O3 is an alpha-alumina flakes. 
Whereas, Bagala SR. discloses pigment comprising a synthetic platelet coated with a metal oxide film, said platelet having a D10 of at least 9.5 microns, D50 of between about 20-40 microns and a D90 of over 35 to less than 85 microns (claim 1). The synthetic platelet is selected from aluminum oxide (claim 9). The thickness of the synthetic platelet is in the range of 0.1-5 microns (para 0015, 0018). 
Whereas, Lee discloses flaky alpha alumina crystals having a thickness of 0.1-0.5 microns (claims 1 and 3). Lee discloses  the crystals herein have an average particle thickness of 0.5 .mu.m or less, an average particle diameter of 30.mu.m or higher and an aspect ratio of 100 or higher, thus being useful as a substrate of high quality pearlescent pigments, an abrasive, ceramic material and a filling material (para 0001).
Based on the Applicants arguments filed on 07/21/2021, Bagala invention is that its particles must have a D10 value of at least 9.5 microns, i.e., no less than 9.5 microns; see, e.g., page 2, paras. 0014, 0016, 0018, and elsewhere. This is directly opposed to the allegation in the Office action for which Bagala is relied on. Not only is it directly opposed to the allegation in the Office action but this is the primary characterizing feature of the Bagala invention. Bagala’s invention is primarily based on the discovery that, for its purposes, the D10 value had to be 9.5 microns or higher, not less. Further, Bagala explains, e.g., page 2, paras. 0015-0018, that only when the D10 value is 9.5 microns or higher is the desired sparkle effect sought by Bagala 
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788